Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 1 and 10 have been amended. Therefore, claims 1-20 remain pending in this application.
Examiner’s Statement of reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance:

The outstanding 35 U.S.C § 101 rejection, and the outstanding 35 U.S.C § 103 rejection have been withdrawn in light of Applicant's amendments and arguments filed 12.14.2021.

For this reason, claims 1-20 are deemed to be allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such 
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687


























/GA/Primary Examiner, Art Unit 3627